 1   Lewis R. Landau (CA Bar No. 143391)
     Attorney-at-Law
 2   22287 Mulholland Hwy., # 318
     Calabasas, California 91302
 3
     Voice & Fax: (888) 822-4340
 4   Email: Lew@Landaunet.com

 5   Attorney for Platinum Loan Servicing, Inc.
 6
                               UNITED STATES BANKRUPTCY COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
                                           SAN JOSE DIVISION
 9
     In re                                              Case No.: 20-50628 SLJ 11
10
     FRE 355 Investment Group, LLC,                     Cases Jointly Administered
11
                                                        Chapter 11
12                          Debtor.
                                                        Case No.: 20-50631 SLJ 11
13
                                                        OBJECTION TO DISCLSOURE
14                                                      STATEMENT;
     In re                                              JOINDER IN UST OBJECTIONS;
15                                                      11 U.S.C. § 1111(b)(2) ELECTION
     Mora House, LLC,
16
                            Debtor.                     Date: September 3, 2020
17                                                      Time: 1:30 p.m.
                                                        Place: Courtroom 9 (Telephonic)
18                                                      US Bankruptcy Court; Judge Johnson
                                                        280 South First Street
19                                                      San Jose, California 95113
20
             Platinum Loan Servicing, Inc. (“PLS”) as servicing agent for the beneficiaries of the
21
     mortgages on the real property owned by FRE 355 dba FRE 355 Investment Group, LLC (“FRE
22
     355”) and Mora House, LLC (“Mora House”) (FRE 355 and Mora House are collectively referred
23
     to as “Debtors”), herein objects to approval of the Disclosure Statement for Debtors’ Plan of
24
     Reorganization [ECF # 65] (“Disclosure Statement”) filed by Debtors. PLS further joins in and
25
     adopts the objections [ECF # 84] filed the Office of the United States Trustee (“UST”). PLS
26
     further elects treatment pursuant to 11 U.S.C. § 1111(b)(2) with regard to Debtors’ plan.
27
             For all these reasons, the Court should deny approval of Debtors’ Disclosure Statement.
28

Case: 20-50628       Doc# 87     Filed: 08/27/20    Entered: 08/27/20 22:46:53       Page 1 of
                                              43
 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                      I.

 3      THE DEBTORS’ DISCLOSURE STATEMENT DOES NOT CONTAIN ADEQUATE

 4            INFORMATION AND THE PLAN IS PATENTLY NOT CONFIRMABLE

 5           PLS has moved for relief from stay and to dismiss Debtors’ cases based in part on the

 6   argument that the Debtors’ Disclosure Statement and plan were filed as a delay tactic to avoid

 7   relief from stay in single asset real estate cases under 11 U.S.C. § 365(d)(3). The Court has

 8   continued both matters to September 29, 2020 at 1:30 p.m. See ECF #s 81, 82 collectively

 9   attached hereto as Exhibit 1. The Disclosure Statement in support of the tactically filed plan is
10   now before the Court and it should be summarily denied because: (1) Debtors admitted three
11   weeks ago that it is deficient; (2) the United States Trustee’s objections as further addressed herein
12   reveal material inaccuracies and deficiencies; and (3) the Debtors’ plan is patently unconfirmable.
13           As the Court noted when continuing PLS’s motion for relief from stay, there is a “yawning

14   gap in values” that may well be determinative in these cases, i.e., $13,250,000 versus $17,500,000

15   for both parcels. While PLS has offered a licensed appraiser’s valuation opinion [ECF # 75; Hart

16   Declaration], Debtors’ only support for its valuation position is a naked statement in its schedules

17   based on prior unsuccessful listing prices and the current broker’s opinion that the properties will

18   sell for $17,500,000 within six (6) months. However, a broker’s opinion of value is inadmissible

19   and unreliable. See Federal Rules of Evidence 104, 602, 701, 702, 703; Donoway v. Tucker (In re

20   Donoway), 139 B.R. 156, 157 (Bankr. D. Md. 1992) (“Real estate brokers and agents without

21   specialized training in real estate appraising are not qualified to testify as to their opinions

22   regarding fair market value”). Debtors’ Disclosure Statement fails to adequately address the

23   fundamental valuation issue in these cases.

24           Debtors admit that their Disclosure Statement is deficient and requires amendment. See

25   ECF # 79 attached hereto as Exhibit 2. On August 5, 2020, more than three weeks ago, Debtors

26   stated, “counsel for the Debtors has determined that certain amendments to the Disclosure

27   Statement are necessary.” Id. at 3 (emphasis added). Additionally, Debtors stated, “The Debtors

28   plan to amend their Disclosure Statement2 to include more specific information about the history

Case: 20-50628       Doc# 87      Filed: 08/27/20 Entered: 08/27/20 22:46:53              Page 2 of
                                               43-2-
 1   of list prices for both properties, which have changed considerably since the time the properties

 2   were first marketed.” Footnote 2 stated, “Counsel for the Debtors is also working with the Trial

 3   Attorney from the Office of the U.S. Trustee to address certain concerns informally raised by that

 4   office about the Disclosure Statement and expects in due course that an Amended Disclosure

 5   Statement will be filed with the Court prior to the hearing for approval of the disclosure

 6   statement.” Id. at 4.

 7          Although Debtors admitted that their Disclosure Statement was deficient, Debtors failed to

 8   timely file an amended Disclosure Statement that could be evaluated by parties in interest prior to

 9   the objection deadline. Instead, the UST filed a substantial 11-page objection identifying eight (8)
10   groups of Disclosure Statement deficiencies that preclude approval. See ECF # 84 attached hereto
11   as Exhibit 3 (“UST Objection”). PLS joins in and adopts each of the eight (8) UST Objections as
12   an objection to approval of the Disclosure Statement. PLS further objects to the Debtors filing
13   material amendments after the objection deadline, which denies PLS the due process opportunity
14   to address the matter before a hearing thereon. This denial of due process is especially acute in
15   this case when the Debtors have known for weeks of the need to amend the Disclosure Statement.
16          PLS adopts and emphases the UST Objections related to objections that render the

17   Debtor’s plan patently unconfirmable. Courts will not approve a disclosure statement that

18   describes a “patently unconfirmable” plan, that is, a plan that is incapable of confirmation as a

19   matter of law. In re Quigley Co., 377 B.R. 110, 115 (Bankr. S.D.N.Y. 2007). If a Chapter 11 plan

20   does not comply with Bankruptcy Code Section 1129, courts will not subject the estate to the

21   expense of the vote solicitation and plan confirmation process. In re Pecht, 57 B.R. 137, 139

22   (Bankr. E.D. Va. 1986). In such circumstances, therefore it is “incumbent upon the [c]ourt to

23   decline approval of the disclosure statement and prevent diminution of the estate.” Id., at 139.

24          Here, the UST identified the Disclosure Statement’s failure to address post-confirmation

25   UST fees. UST Objection at 10. A 1% UST fee on $17,500,000 in distributions is an additional

26   $175,000 draw on anticipated cash from closing that is not provided for in Debtors’ Disclosure

27   Statement distribution schedule. See Disclosure Statement Exhibit C; page 36.

28

Case: 20-50628       Doc# 87     Filed: 08/27/20 Entered: 08/27/20 22:46:53            Page 3 of
                                              43-3-
 1          The same problem exists for the failure to provide for continuing accruals on secured

 2   creditor claims and administrative expenses. UST Objection at 8. Debtors’ Disclosure Statement

 3   assumes no post-petition accruals on the Blanchard first deed of trust on the Mora Lot or property

 4   taxes. Worse, it assumes that PLS will be paid a flat $13,000,000, when PLS’s claim already

 5   exceeds that amount and continues to accrue interest of $136,712.50 monthly at the 15% default

 6   rate on the principal amount of $10,937,000. As the Ninth Circuit recently and clearly held, PLS

 7   is entitled to interest at the default note rate. See In re New Investments, Inc., 840 F.3d 1137,

 8   1140 (9th Cir. 2016) (“Subsection § 1123(d) renders void Entz-White’s rule that a debtor who

 9   proposes to cure a default may avoid a higher, post-default interest rate in a loan agreement.”)
10          Similarly, PLS adopts and emphasizes the UST Objection related to failure to adequately

11   address the cram down provisions. UST Objection at 9. This omission is again significant

12   because it will highlight the patent non-confirmability of Debtors’ plan. Debtors’ plan treats PLS

13   as a fully secured creditor. As a fully secured creditor, § 1129(b) requires that PLS receive the

14   following:

15                  (2) For the purpose of this subsection, the condition that a plan be
                    fair and equitable with respect to a class includes the following
16                  requirements:
                              (A) With respect to a class of secured claims, the plan
17
                    provides —
18                            (i)(I) that the holders of such claims retain the liens securing
                    such claims, whether the property subject to such liens is retained by
19                  the debtor or transferred to another entity, to the extent of the
                    allowed amount of such claims; and
20                            (II) that each holder of a claim of such class receive on
                    account of such claim deferred cash payments totaling at least the
21
                    allowed amount of such claim, of a value, as of the effective date of
22                  the plan, of at least the value of such holder’s interest in the estate’s
                    interest in such property;
23                            (ii) for the sale, subject to section 363(k) of this title, of any
                    property that is subject to the liens securing such claims, free and
24                  clear of such liens, with such liens to attach to the proceeds of such
25                  sale, and the treatment of such liens on proceeds under clause (i) or
                    (iii) of this subparagraph; or
26                            (iii) for the realization by such holders of the indubitable
                    equivalent of such claims.
27
     11 U.S.C. § 1129(b)(2).
28

Case: 20-50628       Doc# 87     Filed: 08/27/20 Entered: 08/27/20 22:46:53                Page 4 of
                                              43-4-
 1          Here, the Debtors’ plan does not comply with the requirements of § 1129(b)(2). The plan

 2   does not provide for PLS to retain its lien for the full amount of its allowed claim on the Mora Lot

 3   as required by § 1129(b)(2)(A)(i) but instead purports to release that lien for a $500,000 payment

 4   notwithstanding the intended cram down on PLS’s claim. Similarly, the plan does not preserve

 5   PLS’s credit bid rights as required by § 1129(b)(2)(A)(ii). When a debtor pursues a liquidation

 6   under chapter 11 through a sale of its assets, its secured creditors may “credit bid” for the assets

 7   that serve as the collateral securing their loans. See 11 U.S.C. § 363(k); see also RadLAX

 8   Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639, 647 (2012) (“Thus, debtors may not

 9   sell their property free of liens under § 1129(b)(2)(A) without allowing lienholders to credit-bid,
10   as required by clause (ii)”). Here, and as recognized by the UST, the Debtors’ Disclosure
11   Statement and plan simply ignore these fundamentally necessary terms required to non-
12   consensually confirm their plan. As such, the plan is patently unconfirmable.
13          For all these reasons, the Court should deny approval of Debtors’ Disclosure Statement.

14                                                     II.

15                         ELECTION PURSUANT TO 11 U.S.C. § 1111(b)(2)

16          Pursuant to Federal Rule of Bankruptcy Procedure 3014, PLS elects treatment pursuant to

17   11 U.S.C. § 1111(b)(2) in each Debtors’ case with regard to the Debtors’ plan as filed [ECF # 64].

18   PLS reserves all rights to the extent of any amendment to Debtors’ plan.

19                                                    III.

20                                             CONCLUSION

21          For all the reasons set forth above, PLS respectfully requests entry of an order denying

22   approval of Debtors’ Disclosure Statement.

23   Dated: August 27, 2020                                        Lewis R. Landau
                                                                   Attorney-at-Law
24

25
                                                                   By:/s/ Lewis R. Landau
26                                                                 Lewis R. Landau
                                                                   Attorneys for PLS
27

28

Case: 20-50628       Doc# 87     Filed: 08/27/20 Entered: 08/27/20 22:46:53             Page 5 of
                                              43-5-
                            EXHIBIT 1

Case: 20-50628   Doc# 87   Filed: 08/27/20   Entered: 08/27/20 22:46:53   Page 6006
                                                                                 of
                                        43
                                                                                    Entered on Docket
                                                                                    August 13, 2020
                                                                                    EDWARD J. EMMONS, CLERK
                                                                                    U.S. BANKRUPTCY COURT
                                                                                    NORTHERN DISTRICT OF CALIFORNIA



                                  1
                                                                                 The following constitutes the order of the Court.
                                  2                                              Signed: August 13, 2020

                                  3
                                  4
                                  5                                                 ______________________________________________
                                                                                    Stephen L. Johnson
                                  6                                                 U.S. Bankruptcy Judge

                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9                        UNITED STATES BANKRUPTCY COURT
                                  10                       NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re                                            Case No. 20-50628 SLJ
                                  12
                                                                                         Chapter 11
                                  13    FRE 355 INVESTMENT GROUP,
                                        LLC,                                             Jointly Administered
                                  14
                                  15                                  Debtor.
                                                                                         Case No. 20-50631 SLJ
                                  16    _________________________________                Chapter 11
                                  17
                                        In re
                                  18                                                     Date: August 11, 2020
                                        MORA HOUSE, LLC,                                 Time: 10:00 a.m.
                                  19
                                                                                         Ctrm: 9
                                  20                                  Debtor.
                                  21
                                  22      ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING,
                                  23               INC.’S MOTION FOR RELIEF FROM STAY

                                  24            On July 28, 2020, secured creditor Platinum Loan Servicing Inc. (“Movant”) filed its

                                  25   Motion for Relief from Stay; Memorandum of Points and Authorities, etc. (“Motion”)(DKT

                                  26   75). The Motion seeks relief from stay to continue with foreclosure on two parcels of real

                                  27   properties, each owned by one of the jointly administered Debtors and located on Mora

                                  28
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       1/8


                                   Case:
                                    Case:20-50628
                                          20-50628 Doc#
                                                    Doc#81
                                                         87 Filed:
                                                             Filed:08/13/20
                                                                    08/27/20 Entered:
                                                                              Entered:08/13/20
                                                                                       08/27/2014:14:22   Page17007
                                                                                                22:46:53 Page    ofof8
                                                                          43
                                  1    Drive, Los Altos, California (collectively “Property”). The matter came on for hearing on the
                                  2    regular chapter 11 motion for relief from stay calendar. Due to the formulation of the
                                  3    Bankruptcy Local Rules (“BLR”) and, specifically, BLR 4001-1(c) and (f),1 the matter was
                                  4    calendared on 14 days’ notice and did not require a written opposition from Debtors. Lewis
                                  5    Landau, Esq. appeared for Movant and Julie Rome-Banks, Esq. appeared for Debtors.
                                  6           The Motion is made under § 362(d)(1), (2), and (3). Debtors appeared and opposed
                                  7    the Motion orally. Debtors contested Movant’s valuation of the Property as well as the
                                  8    contention that reorganization was impossible. They indicated they wished to depose
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9    Movant’s appraisal witness. They also believe that certain aspects of Movant’s claim in these
                                  10   cases may require objection.
                                  11          At the hearing I indicated, consistent with my usual practice in view of the BLR, that
                                  12   I would continue the hearing to allow Debtors to prepare and file a written response and
                                  13   proposed September 29, 2020 for such a hearing, with briefing to be submitted in advance.
                                  14   Movant contends, based on its reading of § 362(e), that a continuance of more than 30 days
                                  15   is not authorized by the statute on the facts presented.
                                  16          Instead, Movant argued at the hearing that its Motion should be granted immediately
                                  17   because it has met its burden of proof by submitting evidence that the Property has less
                                  18   value than the outstanding loan.2 The Motion relies on an appraisal by Ricci E. Hart, who is
                                  19   a certified and licensed real estate appraiser and concluded the combined value of the
                                  20   Property is approximately $13 million (comprised of one parcel at $10.25 million and a
                                  21   second at $2.75 million). Movant asserts the loan balance is $13.3 million and contends
                                  22
                                  23
                                  24          1 Unless specified otherwise, all chapter and code references are to the Bankruptcy
                                       Code, 11 U.S.C. §§ 101–1532. All “Civil Rule” references are to the Federal Rules of Civil
                                  25   Procedure and all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
                                  26   Procedure. “Civil L.R.” and “B.L.R.” references refer to the applicable Civil Local Rules and
                                       Bankruptcy Local Rules.
                                  27          2 Pursuant to § 362(g), the moving party has the burden of proof on the issue of

                                  28   debtor’s equity; the debtor has the burden of proof on all other issues.
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       2/8


                                   Case:
                                    Case:20-50628
                                          20-50628 Doc#
                                                    Doc#81
                                                         87 Filed:
                                                             Filed:08/13/20
                                                                    08/27/20 Entered:
                                                                              Entered:08/13/20
                                                                                       08/27/2014:14:22   Page28008
                                                                                                22:46:53 Page    ofof8
                                                                          43
                                  1    Debtors have no equity in the Property. It further contends that Debtors’ plan is infeasible,
                                  2    principally because it relies on an exaggerated value for the Property.
                                  3           Valuation of property is not an exact science. See Boyle v. Wells (In re Gustav Schaefer
                                  4    Co.), 103 F.2d 237, 242 (6th Cir. 1939), cert. denied, 308 U.S. 579, 60 (1939) (“The valuation
                                  5    of property is an inexact science and whatever method is used will only be an
                                  6    approximation[.]”); Rushton v. Commissioner, 498 F.2d 88, 95 (5th Cir. 1974) (“Valuation
                                  7    outside the actual market place is inherently inexact.”); In re Jones, 5 B.R. 736, 738 (Bankr.
                                  8    E.D. Va. 1980) (“True value is an elusive Pimpernel.”).
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9           Courts are often greeted with conflicting appraisals and testimony, to which weight
                                  10   must be assigned depending upon credibility assessments. In re Smith, 267 B.R. 568, 572
                                  11   (Bankr. S.D. Ohio 2001) (“Because the valuation process often involves the analysis of
                                  12   conflicting appraisal testimony, a court must necessarily assign weight to the opinion
                                  13   testimony received based on its view of the qualifications and credibility of the parties’
                                  14   expert witnesses.”); In re Coates, 180 B.R. 110, 112 (Bankr. D.S.C. 1995) (“The valuation
                                  15   process is not an exact science, and the court must allocate varying degrees of weight
                                  16   depending upon the court’s opinion of the credibility of ... [the appraisal] evidence.”).
                                  17          Moreover, a trial court is not bound by valuation opinions or reports submitted by
                                  18   appraisers and may form its own opinion as to the value of property in bankruptcy
                                  19   proceedings. See, e.g., Sammons v. Comm’s of IRS, 838 F.2d 330, 333 (9th Cir.1988); In re Ahmed,
                                  20   2011 WL 1004649, *2 (Bankr. N.D. Cal. 2011); In re Evans, 492 B.R. 480, 508 (Bankr. S.D.
                                  21   Miss. 2013).
                                  22          The problem here is that the record contains contrary evidence as to value. Debtors’
                                  23   bankruptcy schedules estimated the two parcels were worth $19 million (DKT 26 (FRE),
                                  24   DKT 22 (Mora)). Debtors’ real estate broker, Phil Chen, states they are worth $17.5 million
                                  25   (DKT 79-1). Admittedly, these are not appraisals, but both were executed under penalty of
                                  26   perjury, which should be accorded some weight. See Barry Russell, Bankruptcy Evidence
                                  27   Manual § 701.2 (2019-20 ed.) (“Courts have generally held that an owner is competent to
                                  28
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       3/8


                                   Case:
                                    Case:20-50628
                                          20-50628 Doc#
                                                    Doc#81
                                                         87 Filed:
                                                             Filed:08/13/20
                                                                    08/27/20 Entered:
                                                                              Entered:08/13/20
                                                                                       08/27/2014:14:22   Page39009
                                                                                                22:46:53 Page    ofof8
                                                                          43
                                  1    give his opinion on the value of his property, often by stating the conclusion without stating
                                  2    a reason.” (citations omitted)); In re Morse, 2018 WL 6721090, *6 (Bankr. N.D.N.Y.
                                  3    December 20, 2018)(“the Court should not categorically reject a broker’s opinion of value . .
                                  4    . [a]s an evidentiary matter, . . . it comes down to the weight to assign to such testimony and
                                  5    opinion.” (internal citations and quotation marks omitted)).
                                  6             Given the conflicting evidence and taking into consideration that this is a preliminary
                                  7    hearing for which neither written opposition with points and authorities nor countervailing
                                  8    evidence is required, due process requires that Debtors be given an opportunity to present
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9    their written arguments and evidence.
                                  10            As for Movant’s argument regarding § 362(e), it is worth considering the statute at
                                  11   issue:
                                  12                   (e)(1) Thirty days after a request under subsection (d) of this
                                                       section for relief from the stay of any act against property of the
                                  13                   estate under subsection (a) of this section, such stay is
                                                       terminated with respect to the party in interest making such
                                  14                   request, unless the court, after notice and a hearing, orders such
                                                       stay continued in effect pending the conclusion of, or as a result
                                  15                   of, a final hearing and determination under subsection (d) of
                                                       this section. A hearing under this subsection may be a
                                  16                   preliminary hearing, or may be consolidated with the final
                                                       hearing under subsection (d) of this section. The court shall
                                  17                   order such stay continued in effect pending the conclusion of
                                                       the final hearing under subsection (d) of this section if there is a
                                  18                   reasonable likelihood that the party opposing relief from such
                                                       stay will prevail at the conclusion of such final hearing. If the
                                  19                   hearing under this subsection is a preliminary hearing, then such
                                                       final hearing shall be concluded not later than thirty days after
                                  20                   the conclusion of such preliminary hearing, unless the 30-day
                                                       period is extended with the consent of the parties in interest or
                                  21                   for a specific time which the court finds is required by compelling
                                                       circumstances.
                                  22
                                       § 362(e)(1) (emphasis added).
                                  23
                                                In effect, § 362(e)(1) provides that the automatic stay expires by operation of law
                                  24
                                       thirty days after a motion for relief from stay is filed unless: (1) a preliminary hearing is held
                                  25
                                       within thirty days of the filing of the motion; (2) the court orders the stay continued in effect
                                  26
                                       pending the conclusion of a final hearing; (3) there is a reasonable likelihood that the party
                                  27
                                       opposing relief from stay will prevail at the conclusion of such final hearing; and (4) the final
                                  28
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       4/8


                                   Case:
                                   Case: 20-50628
                                         20-50628 Doc#
                                                  Doc# 81
                                                       87 Filed:
                                                          Filed: 08/13/20
                                                                 08/27/20 Entered:
                                                                           Entered: 08/13/20
                                                                                    08/27/20 14:14:22
                                                                                             22:46:53 Page   010
                                                                                                      Page 410ofof8
                                                                        43
                                  1    hearing occurs not later than thirty days after the conclusion of such preliminary hearing,
                                  2    unless the 30-day period is extended for a specific time upon a finding of compelling
                                  3    circumstances. 11 U.S.C. § 362(e)(1); In re City of San Bernardino, California, 545 B.R. 14, 16
                                  4    (C.D. Cal. 2016).
                                  5           I conclude that these conditions are satisfied, assuming as I must that the hearing
                                  6    held on August 11, 2020 was a preliminary hearing held within the 30-day period prescribed
                                  7    by statute. See BLR 4001-1(c).
                                  8           At a hearing on a motion for relief from stay, a bankruptcy court generally is called
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9    upon only to decide a limited set of issues: the adequacy of protection for the creditor, the
                                  10   debtor’s equity in the property and the property’s necessity to an effective reorganization.
                                  11   First Fed. Bank of California v. Robbins (In re Robbins ), 310 B.R. 626, 631 (B.A.P. 9th Cir. 2004).
                                  12   The argument that Debtors be given an opportunity to shore up the evidence of value makes
                                  13   sense in view of the determination that I have to make. The disposition of this case appears
                                  14   to depend largely on a determination of the value of the Property as this affects Debtors’
                                  15   equity, Movant’s adequate protection, and the prospects of a sale as envisioned by the now-
                                  16   filed plan. Without this information, I am flying blind.
                                  17          Movant’s appraisal is contested by Debtors, as is the amount of its claim. Given the
                                  18   seriousness of the disputes here and, frankly, the yawning gap in values, it is not possible to
                                  19   conclude at this juncture that Movant is correct in its valuation. Debtors have filed a plan
                                  20   that contemplates a sale at a very different value. Given the posture of the case, I conclude
                                  21   Debtors have met their obligation of showing a reasonable likelihood of prevailing. Having
                                  22   said that, the valuation appears critical and Debtors should be mindful that a conclusion of
                                  23   value may be case-determinative.
                                  24          A final hearing, and possibly an evidentiary hearing, is necessary. Compelling
                                  25   circumstances warrant such an extension beyond the 30 days set forth in § 362(e)(1). There
                                  26   is little guidance in case law or treatises as to what constitutes compelling circumstances.
                                  27   Nevertheless, I find that the current pandemic qualifies.
                                  28
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       5/8


                                   Case:
                                   Case: 20-50628
                                         20-50628 Doc#
                                                  Doc# 81
                                                       87 Filed:
                                                          Filed: 08/13/20
                                                                 08/27/20 Entered:
                                                                           Entered: 08/13/20
                                                                                    08/27/20 14:14:22
                                                                                             22:46:53 Page   011
                                                                                                      Page 511ofof8
                                                                        43
                                  1           Simply put, these are not normal times.3 Bankruptcy courts in this district have been
                                  2    closed to visitors since March 2020. See General Order 38. Santa Clara County, where the
                                  3    San Jose Division is located, has had a shelter in place order in force since March 17, 2020,
                                  4    and has been on the Governor’s “watch list” since the inception of that program.4 Every
                                  5    facet of life has been affected in this county, from employment to transit to retail to personal
                                  6    health care. In fact, since March 18, 2020, all work that does not qualify as essential (a
                                  7    limited category) must be done remotely. In the court’s experience, most law offices are
                                  8    shuttered, many attorneys are working remotely, frequently with limited or no assistance
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9    from support staff, and communications with clients and other professionals are hampered
                                  10   and delayed.
                                  11          Against the backdrop of the COVID-19 pandemic, and Debtors’ reasonable request
                                  12   for discovery, I find that compelling circumstances exist to extend the date of the final
                                  13   hearing beyond the thirty days after the conclusion of the preliminary hearing.
                                  14          For the foregoing reasons,
                                  15          IT IS HEREBY ORDERED as follows:
                                  16          1. This matter is CONTINUED to September 29, 2020, at 1:30 p.m., at which time
                                  17   the court will hold a final hearing on the Motion. Appearances will be by phone or by
                                  18   teleconference and the courtroom deputy will inform the parties in advance.
                                  19
                                  20          3  I am not the first judge to make observations like this. One court summed up the
                                  21   current situation as follows: “The COVID-19 pandemic has effectively shut commerce,
                                       closed businesses and schools, eliminated employment, substantially changed daily life at the
                                  22   local, state, and national levels, and generally limited products and services to those deemed
                                       necessary or essential.” In re Dudley, ___ B.R. ____, 2020 WL 2569921, at *2 (Bankr. E.D.
                                  23
                                       Cal. May 18, 2020). Another court offered this assessment: “Meanwhile, the world is in the
                                  24   midst of a global pandemic. The President has declared a national emergency. The Governor
                                       has issued a state-wide health emergency. As things stand, the government has forced all
                                  25   restaurants and bars [ ] to shut their doors, and the schools are closed, too. The government
                                  26   has encouraged everyone to stay home, to keep infections to a minimum and help contain
                                       the fast-developing public health emergency.” Art Ask Agency v. Individuals, Corporations, et al.,
                                  27   2020 WL 1427085, *1 (N.D. Ill. 2020).
                                               4 https://www.sccgov.org/sites/covid19/Pages/public-health-orders.aspx
                                  28
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       6/8


                                   Case:
                                   Case: 20-50628
                                         20-50628 Doc#
                                                  Doc# 81
                                                       87 Filed:
                                                          Filed: 08/13/20
                                                                 08/27/20 Entered:
                                                                           Entered: 08/13/20
                                                                                    08/27/20 14:14:22
                                                                                             22:46:53 Page   012
                                                                                                      Page 612ofof8
                                                                        43
                                  1           2. Debtor shall file an opposition to the Motion, including any additional evidence,
                                  2    by September 15, 2020. Movant’s reply is due by September 22, 2020.
                                  3           3. The automatic stay shall continue in effect pending the conclusion of the final
                                  4    hearing.
                                  5           IT IS SO ORDERED.
                                  6                                   *** END OF ORDER ***
                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION FOR
                                       RELIEF FROM STAY                                                       7/8


                                   Case:
                                   Case: 20-50628
                                         20-50628 Doc#
                                                  Doc# 81
                                                       87 Filed:
                                                          Filed: 08/13/20
                                                                 08/27/20 Entered:
                                                                           Entered: 08/13/20
                                                                                    08/27/20 14:14:22
                                                                                             22:46:53 Page   013
                                                                                                      Page 713ofof8
                                                                        43
                                                                                    Entered on Docket
                                                                                    August 14, 2020
                                                                                    EDWARD J. EMMONS, CLERK
                                                                                    U.S. BANKRUPTCY COURT
                                                                                    NORTHERN DISTRICT OF CALIFORNIA



                                  1
                                                                                 The following constitutes the order of the Court.
                                  2                                              Signed: August 14, 2020

                                  3
                                  4
                                  5                                                 ______________________________________________
                                                                                    Stephen L. Johnson
                                  6                                                 U.S. Bankruptcy Judge

                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9                        UNITED STATES BANKRUPTCY COURT
                                  10                       NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re                                            Case No. 20-50628 SLJ
                                  12
                                                                                         Chapter 11
                                  13    FRE 355 INVESTMENT GROUP,
                                        LLC,                                             Jointly Administered
                                  14
                                  15                                  Debtor.
                                                                                         Case No. 20-50631 SLJ
                                  16    _________________________________                Chapter 11
                                  17
                                        In re
                                  18                                                     Date: August 19, 2020
                                        MORA HOUSE, LLC,                                 Time: 2:00 p.m.
                                  19
                                                                                         Ctrm: 9
                                  20                                  Debtor.
                                  21
                                  22      ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING,
                                  23             INC.’S MOTION TO DISMISS CHAPTER 11 CASES

                                  24            On July 28, 2020, secured creditor Platinum Loan Servicing Inc. (“Movant”) filed its

                                  25   Motion to Dismiss Chapter 11 Cases (“Motion”), which is noticed for hearing on August 19,

                                  26
                                  27
                                  28
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION TO
                                       DISMISS CHAPTER 11 CASES                                                                      1/3


                                   Case:
                                   Case: 20-50628
                                         20-50628 Doc#
                                                  Doc# 82
                                                       87 Filed:
                                                          Filed: 08/14/20
                                                                 08/27/20 Entered:
                                                                           Entered: 08/14/20
                                                                                    08/27/20 10:25:10
                                                                                             22:46:53 Page   014
                                                                                                      Page 114ofof3
                                                                        43
                                  1    2020. The briefing period is closed.1 The determinative issue in the Motion – the value of the
                                  2    real property owned by Debtors -- is the same as in the Motion for Relief from Stay filed by
                                  3    Movant, which the court has continued to September 29, 2020.
                                  4           A creditor’s motion to dismiss a chapter 11 case must be heard not later than 30 days
                                  5    after the filing the motion and must be decided not later than 15 days after the
                                  6    commencement of the hearing, unless the court finds compelling circumstances. 11 U.S.C.
                                  7    § 1112(b)(3). For the same reasons set forth in the Order Continuing Hearing on Platinum
                                  8    Loan Servicing, Inc.’s Motion for Relief from Stay, entered on August 13, 2020, I conclude
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9    compelling circumstances exist that justify a continuance beyond the time limits set forth in
                                  10   § 1112(b)(3). Accordingly,
                                  11          IT IS HEREBY ORDERED that the Motion is CONTINUED to September 29,
                                  12   2020, at 1:30 p.m., to be heard concurrently with Movant’s Motion for Relief from Stay.
                                  13
                                  14                                   *** END OF ORDER ***
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27          Debtors filed an opposition on August 5, 2020 (DKT 79) and Movant filed a reply
                                              1

                                  28   on August 12, 2020 (DKT 80).
                                       ORDER CONTINUING HEARING ON PLATINUM LOAN SERVICING, INC.’S MOTION TO
                                       DISMISS CHAPTER 11 CASES                                                                   2/3


                                   Case:
                                   Case: 20-50628
                                         20-50628 Doc#
                                                  Doc# 82
                                                       87 Filed:
                                                          Filed: 08/14/20
                                                                 08/27/20 Entered:
                                                                           Entered: 08/14/20
                                                                                    08/27/20 10:25:10
                                                                                             22:46:53 Page   015
                                                                                                      Page 215ofof3
                                                                        43
                            EXHIBIT 2

Case: 20-50628   Doc# 87   Filed: 08/27/20 Entered: 08/27/20 22:46:53         016
                                                                        Page 16 of
                                         43
 1 MICHAEL W. MALTER. #96533
   ROBERT G. HARRIS, #124678
 2 JULIE H. ROME-BANKS, #142364
   Binder & Malter, LLP
 3 2775 Park Avenue
   Santa Clara, CA 95050
 4 T: (408) 295-1700
   F: (408) 295-1531
 5 Email: Michael@bindermalter.com
   Email: Rob@bindermalter.com
 6 Email: Julie@bindermalter.com

 7 Attorneys for Debtors-In-Possession,
   FRE 355 INVESTMENT GROUP, LLC and
 8 MORA HOUSE, LLC

 9
                                UNITED STATES BANKRUPTCY COURT
10
                       NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
11

12 In re:                                               Case No. 20-50628-SLJ

13 FRE 355 INVESTMENT GROUP, LLC,                       Cases Jointly Administered
   dba FRE 355,
14                                                      Chapter 11

15                                   Debtor.

16
     In re                                              Case No. 20-50631-SLJ
17
     MORA HOUSE, LLC,                                   Chapter 11
18
                                     Debtor.            Date: August 19, 2020
19
                                                        Time: 2:00 p.m.
20                                                      Courtroom: 9 (Telephonic)
                                                        Judge: Hon. Stephen L. Johnson
21

22
                   OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES
23
             Debtors and debtors-in-possession FRE 355 INVESTMENT GROUP, LLC (“FRE
24
     355”) and MORA HOUSE, LLC (“Mora”) respectfully represent the following in response
25
     to the Motion to Dismiss Chapter 11 Cases (“Motion”) filed creditor Platinum Lon
26
     Servicing, Inc. (“PLS”):
27

28
     OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES                                    Page 1
Case:
Case:20-50628
      20-50628 Doc#
               Doc#87
                    79 Filed:
                       Filed:08/27/20
                              08/05/20 Entered:
                                       Entered:08/27/20
                                                08/05/2022:46:53
                                                        16:39:51 Page 1017
                                                                 Page17 of
                                                                         of
                                    43
                                    10
 1 I. Background Facts

 2          1.      The basic facts regarding the making of the loan by PLS are largely not in

 3 dispute. There are however certain significant factual nuances regarding the collateral

 4 which PLS omits from the Motion.

 5          2.      The original loan by PLS was only secured against the developed property

 6 located at 10718 Mora Hills Drive, Los Altos Hills, California (identified as the “Mora

 7 House” in the Plan and Disclosure Statement). A copy of the Note Secured by a Deed of

 8 Trust and a conformed copy of the Deed of Trust securing the loan by the Mora House

 9 both bearing executed dates of March 30, 2018 are attached as supporting documents to

10 Claim #4, filed by PLS in the FRE 355 bankruptcy case on August 3, 2020. Notably,

11 PLS waited until the claims bar date of August 3, 2020 to file its Proof of Claim in the FRE

12 355 case and has not yet filed its proof of claim in the Mora bankruptcy case, which has a

13 different bar date, August 17, 2020, a mere two days before the scheduled hearing on

14 this Motion and after the upcoming preliminary hearing date of August 11, 2020 on PLS’s

15 related motion for relief from the automatic stay in these cases (see docket numbers 75-

16 77). The Debtors expect to object to significant portions of the Proof of Claim of PLS as

17 being overstated assuming it is similar to the proof of claim filed already.

18          3.      At no place in connection with this Motion or the related Motion for Relief

19 from Stay does PLS provide a copy of the deed of trust that secures its obligation against

20 the vacant lot owned by Mora. Had the deed of trust been provided by PLS, the Court

21 would have seen that PLS originally made the loan solely secured only by the Mora

22 House property and that the additional collateral consisting of the deed of trust on the

23 vacant lot owned by Mora was provide to PLS by a later agreement to further secure the

24 loan when Mr. Vaughn arranged for the short sale of an unrelated property owned by 276

25 Dalewood, LLC on which PLS also had a junior lien. A true and correct copy of the deed

26 of trust recorded against the vacant lot owned by Mora on December 11, 2018 in favor of

27 PLS is attached as Exhibit “A” to the Declaration of Melvin Vaughn filed concurrently

28 herewith and is incorporated herein by reference.
     OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES                                     Page 2
Case:
Case:20-50628
      20-50628 Doc#
               Doc#87
                    79 Filed:
                       Filed:08/27/20
                              08/05/20 Entered:
                                       Entered:08/27/20
                                                08/05/2022:46:53
                                                        16:39:51 Page 2018
                                                                 Page18 of
                                                                         of
                                    43
                                    10
 1          4.      The assumptions about the monthly operating report and the potential

 2 impact on the administrative burden of these cases made by PLS are both factually and

 3 legally incorrect. See Motion at page 4, lines 16-17 and request for judicial notice

 4 exhibits 3 and 4. The unpaid post-petition liabilities reflected in the balance sheet of the

 5 FRE 355 June Monthly Operating Report consist primarily of accrued interest owed to

 6 PLS of $182,284; the Debtor FRE 355 has been accruing monthly owed to PLS based on

 7 the pre-petition interest only payment amount of $91,142. As also reflected on that

 8 balance sheet, only $560 having been advanced by Mr. Vaughn as an unsecured post-

 9 petition loan to FRE 3551. The balance of post-petition liabilities of $72,051 represents

10 accrued professional fees which will eventually be set-off by the pre-petition retainer

11 shown as an asset in the same operating report of $37,149. However, on June 26, 2020,

12 after the June operating report was filed, the Court ruled on Binder & Malter’s amended

13 application for employment, requiring waiver of Binder & Malter’s pre-petition fees and

14 costs. Accordingly, the retainer was restored to the full amount of $50,000, which shall

15 be reflected in the next operating report for the month of July and therefore further

16 reduces the administrative burden on the Debtor FRE 355.

17          5.      In the course of preparing this Opposition, counsel for the Debtors has

18 determined that certain amendments to the Disclosure Statement are necessary. Among

19 those are the statement quoted by PLS that, “The Mora House has been actively

20 marketed for sale since April 2018 with a current list price of $14,999,999.” The

21 statement is not accurate because the Mora House was not marketed at that particular

22 sales price until October 2018. In addition, because that statement does not provide

23 creditors and parties in interest with the complete history of the list prices for the Mora

24

25          1
           Although the amount owed to Mr. Vaughn for post-petition advances is likely to
   increase, as reflected in the chapter 7 liquidation analysis contained at page 11 of the
26
   Disclosure Statement, the repayment of Mr. Vaughn’s administrative claims (projected in
27 the conservative total amount of $20,000) will have minimal effect on the amount paid to
   unsecured creditors.
28
     OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES                                    Page 3
Case:
Case:20-50628
      20-50628 Doc#
               Doc#87
                    79 Filed:
                       Filed:08/27/20
                              08/05/20 Entered:
                                       Entered:08/27/20
                                                08/05/2022:46:53
                                                        16:39:51 Page 3019
                                                                 Page19 of
                                                                         of
                                    43
                                    10
 1 House and vacant lot. The Debtors plan to amend their Disclosure Statement2 to include

 2 more specific information about the history of list prices for both properties, which have

 3 changed considerably since the time the properties were first marketed. See Declaration

 4 of Phil Chen, the appointed broker, filed concurrently herewith for history of list prices for

 5 both properties. As also reflected in the Declaration of Phil Chen, recent sales activity

 6 concerning the two properties has increased in the past few weeks as the COVID-19

 7 pandemic crisis has begun to relax. Showings of the properties have increased,

 8 including repeated showings to the same potential buyer. This sales activity supports the

 9 Debtors’ ability to complete a sale of the properties within the time provided in the

10 proposed Plan.

11                                         LEGAL ARGUMENT

12 I.    THE PLAN HAS A REASONABLE CHANCE TO BE CONFIRMED WITHIN A
   REASONABLE TIME.
13
         6.       There is no dispute that the Debtors both self-designated their cases on the
14
   respective petition dates as being single asset real estate cases within the meaning of
15
   the Bankruptcy Code. As such, the Debtors had a period of 90 days to propose a plan of
16
   reorganization pursuant to Bankruptcy Code Section 362(d)(3) which either has a
17
   reasonable possibility of being confirmed within a reasonable time, or to commence
18
   making monthly payments to secured creditors at a non-default contract rate of interest.
19
   The last day to file a timely plan of reorganization as to FRE 355, the first of the joint
20
   debtors to file, was July 13, 2020. The Debtors timely filed their joint plan on July 10,
21
   2020.
22

23

24
            2
             Counsel for the Debtors is also working with the Trial Attorney from the Office of
25 the U.S. Trustee to address certain concerns informally raised by that office about the
   Disclosure Statement and expects in due course that an Amended Disclosure Statement
26
   will be filed with the Court prior to the hearing for approval of the disclosure statement.
27 The time for objections to the Disclosure Statement, which was set for the first such
   available hearing date on the Court’s calendar of September 3, 2020, has not yet run.
28
     OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES                                      Page 4
Case:
Case:20-50628
      20-50628 Doc#
               Doc#87
                    79 Filed:
                       Filed:08/27/20
                              08/05/20 Entered:
                                       Entered:08/27/20
                                                08/05/2022:46:53
                                                        16:39:51 Page 4020
                                                                 Page20 of
                                                                         of
                                    43
                                    10
 1          7.       Because the properties do not generate rents, and the monthly non-default

 2 contract rate of interest is $91,141.67, the Debtors oppose stay relief on the alternative

 3 provision of Section 362(d)(3), to wit, that the Plan “has a reasonable possibility of being

 4 confirmed within a reasonable time”. The Debtors categorically deny any suggestion by

 5 PLS that the filing of the joint Plan was a “sham delay tactic”. Rather, the filing of the

 6 Joint Plan, as well as the time when it was filed, is expressly provided for in the

 7 Bankruptcy Code.

 8          8.       PLS asserts incorrectly that “[t]he critical foundation for Debtors’ liquidating

 9 Plan is that the Debtors sell their real properties for at least $19 million, which will yield

10 $430,606 to pay general unsecured claims.3” Exhibit “C” to the Disclosure Statement

11 contains capital gains analyses of both properties if sold together (as they are currently

12 being marketed) and separately (as is also provided for in the approved listing

13 agreements with broker Phil Chen of Compass). Exhibit “C” also illustrates the cash flow

14 from such sales. Columns 1 and 2 of Exhibit “C” shows that the lot would generate

15 $196,359 of net equity if sold for its separate listing price of $3,500,000, and the home

16 would generate another $664,246 of net equity if sold for its separate listing price of

17 $14,999,000. Column 3, of course, shows $430,000 of net equity if the properties are

18 sold together for the combined price of $17,500,000. The Debtors have conferred with

19 the United States Trustee about correcting language in the disclosure statement to make

20 sure that the capital gains analysis in Exhibit “C” is explained fully.

21          9.       As noted in the Declaration of Phil Chen, the Debtors have not stuck with

22 the same listing price for years as suggested by Platinum but rather have dropped the

23 listing price of the properties over time and changed in the list price to reflect the joint

24 marketing of the properties which is more likely to result in a sale contract than if the

25 properties were being marketed individually.

26

27          3
                Motion to Dismiss [Dkt. #69], 4:18-19.
28
     OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES                                        Page 5
Case:
Case:20-50628
      20-50628 Doc#
               Doc#87
                    79 Filed:
                       Filed:08/27/20
                              08/05/20 Entered:
                                       Entered:08/27/20
                                                08/05/2022:46:53
                                                        16:39:51 Page 5021
                                                                 Page21 of
                                                                         of
                                    43
                                    10
 1          10.     Although the Debtors have not be able to obtain an appraisal on short

 2 notice of the properties, the current list price and activity (showings) of the properties

 3 support that the Plan is feasible. The Debtors also desire to cross-examine the appraiser

 4 who authored the report relied upon by PLS, Mr. Ricci Hart, as to many of the

 5 assumptions and choice of comparable properties utilized in his appraisal report which

 6 the Debtor believes does not accurately value the properties. At a minimum, based on

 7 the information contained in the Plan, Disclosure Statement and this opposition, the Court

 8 should set an evidentiary hearing to determine if the Debtors’ Plan has a reasonable

 9 possibility of being confirmed within a reasonable time.

10 II.      NEGATIVELY AMORTIZING PLANS ARE PERMITTED IN THE 9th CIRCUIT.

11          11.     PLS acknowledges that the law in the Ninth Circuit allows for negatively

12 amortizing plans to be confirmed. In Great Western Bank v. Sierra Woods Group., 953

13 F.2d 1174 (9th Cir. 1992), the Ninth Circuit held that, “[the fairness of a reorganization

14 plan that includes negative amortization should be determined on a case-by-case

15 basis.” Id. at 1177. Some of the factors that are relevant to this determination are:

16                  “1. Does the plan offer a market rate of interest and present value of
                    the deferred payments;
17                  2. Is the amount and length of the proposed deferral reasonable;
                    3. Is the ratio of debt to value satisfactory throughout the plan;
18                  4. Are the debtor's financial projections reasonable and sufficiently
                    proven, or is the plan feasible;
19                  5. What is the nature of the collateral, and is the value of the
                    collateral appreciating, depreciating, or stable;
20                  6. Are the risks unduly shifted to the creditor;
                    7. Are the risks borne by one secured creditor or class of secured
21                  creditors;
                    8. Does the plan preclude the secured creditor's foreclosure;
22                  9.Did the original loan terms provide for negative amortization; and
                    10. Are there adequate safeguards to protect the secured creditor
23                  against plan failure.”

24
     Id. at 1177-78 (citation omitted). The Ninth Circuit went on to note that the above list is
25
     not exclusive, that other factors may be considered, and that bankruptcy courts are not
26
     required to refer to each of these factors when considering plans that propose negative
27
     amortization. Id. at 1178. The Ninth Circuit then instructed the Nevada District Court to
28
     OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES                                     Page 6
Case:
Case:20-50628
      20-50628 Doc#
               Doc#87
                    79 Filed:
                       Filed:08/27/20
                              08/05/20 Entered:
                                       Entered:08/27/20
                                                08/05/2022:46:53
                                                        16:39:51 Page 6022
                                                                 Page22 of
                                                                         of
                                    43
                                    10
 1 remand the issue to the bankruptcy court to make the determination of whether the

 2 negative amortization plan was fair and equitable under the facts of that case.

 3          12.     The Debtors submit that the facts of this case support approval of a

 4 negatively amortizing plan which has an initial duration of 6 months. The Debtors

 5 contend that a 6-month period of deferred payments is reasonable under the

 6 circumstances. In addition, the plan can only be extended to its full 12-month duration if

 7 a payment of $500,000 is made to PLS. This principal pay down is further supported by

 8 the terms of the Addendum to Promissory Note Loan #10536 attached as Exhibit “B” to

 9 the Declaration of Melvin Vaughn filed concurrently herewith and requires that upon

10 receipt of such amount PLS release its lien on the vacant lot as it previously had

11 agreed.        Because the requirement to make that payment is placed upon the Debtors,
12 there is no risk to the secured creditor. The plan also provides for relief from stay to PLS

13 to foreclose in the event that the Debtors are unable to timely close a sale of the

14 properties.

15          13.     One additional fact and one of the most significant differences between the

16 Great Western Bank case and this case is the presence of the COVID-19 pandemic and

17 the effect that worldwide pandemic has had on the Debtors’ ability to market and sell their

18 properties. Numerous bankruptcy courts around the country have been according

19 debtors additional time to perform obligations required of them under the Bankruptcy

20 Code or as previously ordered by such courts. For instance, in the case of Pier 1

21 Imports, Inc. et al. pending in the Eastern District of Virginia Bankruptcy Court, Judge

22 Huennekens first ordered in mid-March 2020 but then allowed the debtors in that case to

23 delay their going out of business sales due to the pandemic. In 24 Hour Fitness

24 Worldwide, Inc. et al. pending in the Delaware Bankruptcy Court, Judge Owens granted

25 extraordinary relief to the Debtors under Section 365 to defer the first 60 days of rental

26 payments to more than 300 landlords specifically because of the impact of the pandemic

27 on their ability to operate almost every store location. Similar relief was also granted to

28 the debtors as to approximately 500 to landlords in the case of CEC Entertainment, Inc.
     OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES                                      Page 7
Case:
Case:20-50628
      20-50628 Doc#
               Doc#87
                    79 Filed:
                       Filed:08/27/20
                              08/05/20 Entered:
                                       Entered:08/27/20
                                                08/05/2022:46:53
                                                        16:39:51 Page 7023
                                                                 Page23 of
                                                                         of
                                    43
                                    10
 1 et al. dba Chuck E. Cheese, pending in the Southern District of Texas before Judge

 2 Isgur. While these bankruptcy cases may have provided for extraordinary relief to the

 3 debtors in different contexts then the present case, the point of consideration for all was

 4 the global pandemic and the impact on those debtors’ created by state and local

 5 government orders that adversely affected how those debtors conducted their business

 6 operations and ability to comply with provisions of the Bankruptcy Code,

 7          14.     Like the cases cited above, these Debtors have been forced to comply with

 8 emergency shelter-in-place orders from the State of California and the County of Santa

 9 Clara that were issued in response to the pandemic. These orders have greatly impacted

10 the Debtors’ ability to actively market their properties since mid-March 2020 by prohibiting

11 such routine marketing activities as brokers’ tours, customary open house hours,

12 requiring additional sanitation measures (during a time when such materials are in short

13 supply because of the pandemic) and limiting the number of potential buyers who can

14 view the properties. The pandemic was also responsible for the failure of the Debtors to

15 complete a pre-bankruptcy sale to a purchaser from China who was prevented from

16 being able to access her funds in China and therefore had to cancel the sale. Although

17 the Debtors herein do not operate a business like those other pending cases cited above,

18 that is a distinction without a difference because the Debtors’ “business” is to construct,

19 market and sell their properties. The Debtors have been adversely affected by the

20 pandemic in their ongoing business efforts to sell the properties.

21          15.     Another Ninth Circuit case discussing negative amortization in a plan is In

22 re Nauman, 213 B.R. 355 (B.A.P. 9th Cir. 1997). This was a chapter 12 case filed by

23 debtors who operated a cattle ranch and a bed and breakfast business on their

24 ranch. The bankruptcy court held that the plan was fair and equitable under the

25 standards described in Great Western Bank and confirmed the plan over the objection of

26 the senior secured creditor. On appeal, the Bankruptcy Appellate Panel first

27 acknowledged that there is no “fair and equitable” requirement to confirm a chapter 12

28 plan, but since the lower court had conducted the multi-factor analysis described by the
     OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES                                    Page 8
Case:
Case:20-50628
      20-50628 Doc#
               Doc#87
                    79 Filed:
                       Filed:08/27/20
                              08/05/20 Entered:
                                       Entered:08/27/20
                                                08/05/2022:46:53
                                                        16:39:51 Page 8024
                                                                 Page24 of
                                                                         of
                                    43
                                    10
 1 Ninth Circuit in In re Great Western Bank required when a plan proposes negative

 2 amortization treatment of a secured claim, the appellate court was able to review the

 3 lower court’s findings. Regarding the second Great Western factor (“Is the amount and

 4 length of the proposed deferral reasonable?”), the Appellate Panel stated:

 5
            “The bankruptcy court specifically found that the 21-month partial deferral was
 6          reasonable given the loan-to-value ratio and the automatic auction sale provisions
            in the plan. The court found that the loan-to-value ratio was 71% at that time and
 7          would reach 75% under the negative amortization plan. Further, the interest rate
            of 8.5% is the same as that under the Debtors' sale contract, which was entered
 8          into only two years before the plan's confirmation. Another court has found a
            negative amortization rate for the first four years to be acceptable under
 9          §1225(a)(5). In re Big Hook Land & Cattle Co., 81 B.R. 1001, 1006 (Bankr. Mont.
            1988). The court's finding that this deferral was reasonable was not clearly
10          erroneous.

11   Id. at 363. The Debtors herein are not asking for a lengthy deferral that occurred in

12 Nauman, but rather only 6-12 months.

13

14 III. AN EVIDENTIARY HEARING IS REQIURED.

15          16.     Given that the Court must evaluate the factual issues in these cases in

16 order to make a determination of whether the Plan has a reasonable chance of being

17 confirmed in a reasonable time, the Debtors believe that they have the right to an

18 evidentiary hearing. As noted above, the Debtors desire to cross examine the appraiser

19 used by PLS and the Court must also consider the facts of the COVID -19 pandemic

20 which are unique circumstances in bankruptcy cases now pending across the country. If

21 the Court is disinclined to defer the evidential hearing until the time of confirmation of the

22 plan, then the Court should at a minimum provide for an evidentiary hearing at this time in

23 connection this Motion by PLS as well as PLS’ motion for relief from stay.

24          WHEREFORE, the Debtors pray that (a) the Court deny the Motion, or (b)

25 alternatively that the Court defer ruling on the Motion until the time of plan confirmation,

26 or (c) alternatively, that the Court set an evidentiary hearing on the Motion and related

27 motion for relief from stay of PLS, and (d) for such other and further relief as the Court

28 deems just and proper.
     OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES                                    Page 9
Case:
Case:20-50628
      20-50628 Doc#
               Doc#87
                    79 Filed:
                       Filed:08/27/20
                              08/05/20 Entered:
                                       Entered:08/27/20
                                                08/05/2022:46:53
                                                        16:39:51 Page 9025
                                                                 Page25 of
                                                                         of
                                    43
                                    10
 1 Dated: August 5, 2020                                BINDER & MALTER, LLP

 2                                                By: /s/ Julie H. Rome-Banks
                                                          Julie H. Rome-Banks
 3
                                                          Attorneys for Debtors
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES                                     Page 10
Case: 20-50628      Doc# 87
                         79     Filed: 08/27/20
                                       08/05/20 Entered: 08/27/20
                                                         08/05/20 22:46:53
                                                                  16:39:51              026
                                                                                  Page 26
                                                                                       10 of
                                              10
                                              43
  1 MICHAEL W. MALTER. #96533
    ROBERT G. HARRIS, #124678
  2 JULIE H. ROME-BANKS, #142364
    Binder & Malter, LLP
  3 2775 Park Avenue
    Santa Clara, CA 95050
  4 T: (408) 295-1700
    F: (408) 295-1531
  5 Email: Michael@bindermalter.com
    Email: Rob@bindermalter.com
  6 Email: Julie@bindermalter.com

  7 Attorneys for Debtors-In-Possession,
    FRE 355 INVESTMENT GROUP, LLC and
  8 MORA HOUSE, LLC

  9
                                UNITED STATES BANKRUPTCY COURT
 10
                        NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 11

 12 In re:                                               Case No. 20-50628-SLJ

 13 FRE 355 INVESTMENT GROUP, LLC,                       Cases Jointly Administered
    dba FRE 355,
 14                                                      Chapter 11

 15                                   Debtor.

 16
      In re                                              Case No. 20-50631-SLJ
 17
      MORA HOUSE, LLC,                                   Chapter 11
 18
                                      Debtor.            Date: August 19, 2020
 19
                                                         Time: 2:00 p.m.
 20                                                      Courtroom: 9 (Telephonic)
                                                         Judge: Hon. Stephen L. Johnson
 21

 22
         DECLARATION OF PHIL CHEN IN SUPPORT OF OPPOSITION TO MOTION TO
 23                         DISMISS CHAPTER 11 CASES

 24           I, Phil Chen, hereby declare:

 25           1.     I am a real estate broker, duly licensed by the State of California, and am a

 26 contractor of Compass, a licensed real estate brokerage firm, as a broker associate.
 27           2.     I have personal knowledge of the facts stated herein, except as to those

 28 matters alleged upon information and belief and as to those matters I believe them to be
      DECLARATION OF PHIL CHEN IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES   Page 1
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 79-1
                    87 Filed:
                         Filed:08/27/20
                                08/05/20 Entered:
                                          Entered:08/27/20
                                                   08/05/2022:46:53
                                                            16:39:51 Page  027
                                                                      Page271 of
                                                                              of
                                      43
                                      8
  1 true. If called as a witness, I could and would competently testify as follows.

  2          3.      I make this Declaration in support of the opposition of debtors and debtors-

  3 in-possession FRE 355 INVESTMENT GROUP, LLC (“FRE 355”) and MORA HOUSE,

  4 LLC (“Mora”) to the Motion to Dismiss Chapter 11 Cases (“Motion”) filed creditor Platinum

  5 Loan Servicing, Inc. (“PLS”).

  6          4.      Among the assets of these Debtors are a parcel of developed real estate

  7 owned by FRE 355 commonly known as and located at 10718 Mora Drive, Los Altos,

  8 California, consisting of a newly constructed single family residence of approximately

  9 9,677 square foot main residence consisting of 6 bedrooms, 8 full baths, 3 half baths, a

 10 separate in-laws living quarters with 800 square feet (referred to as the ‘Mora House” due

 11 to its address). The Mora House is located in the Los Altos foothills and was created by

 12 Swatt │Miers Architects with block like volumes suspended in delicate interplay between

 13 smooth stucco, Brazilian hardwood, and luminous glass. The architecture is modern and

 14 designed by Mr. Swatt who trained under Frank Lloyd Wright. As a result of its

 15 architectural pedigree, the Mora House is unique. Immediately adjacent to the Mora

 16 House is a parcel of undeveloped real estate owned by Mora commonly referred to as lot

 17 3, Parcel No. 331-14-067, consisting of 1.47 acres. The properties share a common

 18 driveway.

 19          5.      May 27, 2020, I entered into a new listing agreement with FRE 355

 20 concerning the Mora House and also I entered into a new listing agreement with Mora

 21 House concerning the vacant lot. My listing agreements were approved by this Court as

 22 part of the application to approve my employment, which order was entered on June 16,

 23 2020 as docket #58 in these cases. The properties had most recently been listed with

 24 another Compass broker, Joe Velasco. Prior to Mr. Velasco, the properties were listed

 25 with brokers from (in order of the most recent listings first) The Agency, Sotheby’s

 26 International and DeLeon Realty.
 27          6.      Attached hereto as Exhibit “A” is a history of the list prices for the Mora

 28 House. The changes in the list price are attributed to (a) reductions authorized by the
      DECLARATION OF PHIL CHEN IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES   Page 2
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 79-1
                    87 Filed:
                         Filed:08/27/20
                                08/05/20 Entered:
                                          Entered:08/27/20
                                                   08/05/2022:46:53
                                                            16:39:51 Page  028
                                                                      Page282 of
                                                                              of
                                      43
                                      8
  1 seller FRE 355, and (b) a change in marketing strategy whereby the Mora House and the

  2 vacant lot began to be marketed together which occurred in May 2019 with broker Joe

  3 Velasco of Compass. Attached hereto as Exhibit “B” is a history of changes in the listing

  4 of the vacant lot. Initially the vacant lot was separately listed for sale by Sotheby’s

  5 International in April 2017 for $6 million. However, in December 2017 that listing was

  6 dropped. The current listing agreements of Compass provide that the vacant lot will be

  7 marketed together with the Mora House, which is in my opinion the strategy best likely to

  8 sell both properties for the maximum amount possible.

  9          7.      Debtors along with Compass have been forced to comply with emergency

 10 shelter-in-place orders from the State of California and the County of Santa Clara that

 11 were issued in response to the COVID-19 pandemic. These orders have greatly

 12 impacted the ability to actively market the Debtors’ properties since mid-March 2020 by

 13 prohibiting such routine marketing activities as brokers’ tours, customary open house

 14 hours, requiring additional sanitation measures (during a time when such materials are in

 15 short supply because of the pandemic) and limiting the number of potential buyers who

 16 can view the properties. Based upon my routine business communications with Mr.

 17 Velasco when I agreed to take over the listings of both properties, the pandemic was also

 18 responsible for the failure of the Debtors to complete a pre-bankruptcy sale to a

 19 purchaser from China who was prevented from being able to access her funds in China

 20 and therefore had to cancel the sale. Even in the presence of the pandemic and the

 21 multiple restrictions imposed by the State and County of Santa Clara, Compass and the

 22 Debtors have nevertheless persevered in our efforts to list and show the properties to all

 23 potentially interested buyers.

 24          8.      Sales activity concerning the two properties has increased in the past few

 25 weeks as the COVID-19 pandemic crisis has begun to relax. Potential buyers are once

 26 again shopping for real properties in the Bay Area and luxury properties like these are no
 27 exception. Showings of the properties have increased, including repeated showings to

 28 the same potential buyer.
      DECLARATION OF PHIL CHEN IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES   Page 3
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 79-1
                    87 Filed:
                         Filed:08/27/20
                                08/05/20 Entered:
                                          Entered:08/27/20
                                                   08/05/2022:46:53
                                                            16:39:51 Page  029
                                                                      Page293 of
                                                                              of
                                      43
                                      8
  1          9.      In my professional opinion, I believe that given the nature of the properties

  2 and the unique architecture of the Mora House, as well as taking into consideration the

  3 current circumstances and listings, that the properties will sell at their current combined

  4 list price of $17,500,000 within approximately the next 6 months. I understand that

  5 Bankruptcy Court approval is required for any sale.

  6          Executed on August 5, 2020. I declare under penalty of perjury under the laws of

  7 the State of California that that foregoing is true and correct.

  8                                                        _/s/ Phil Chen______________
                                                           Phil Chen
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
      DECLARATION OF PHIL CHEN IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS CHAPTER 11 CASES   Page 4
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 79-1
                    87 Filed:
                         Filed:08/27/20
                                08/05/20 Entered:
                                          Entered:08/27/20
                                                   08/05/2022:46:53
                                                            16:39:51 Page  030
                                                                      Page304 of
                                                                              of
                                      43
                                      8
                            EXHIBIT 3

Case: 20-50628   Doc# 87   Filed: 08/27/20 Entered: 08/27/20 22:46:53         031
                                                                        Page 31 of
                                         43
     MARTA E. VILLACORTA (NY SBN 4918280)
 1
     Assistant United States Trustee
 2   SUHEY RAMIREZ (NY SBN 5472022)
     Trial Attorney
 3   United States Department of Justice
     Office of the U.S. Trustee
 4
     280 South First Street, Room 268
 5   San Jose, CA 95113
     Telephone: (408) 535-5525 ext. 236
 6   Facsimile: (408) 535-5532
     Email: suhey.ramirez@usdoj.gov
 7

 8
     Attorneys for TRACY HOPE DAVIS
 9   United States Trustee for Region 17
10                              UNITED STATES BANKRUPTCY COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
                                  SAN JOSE DIVISION
13   In re:                             )    Case No. 20-50628 SLJ
                                        )
14   FRE 355 INVESTMENT GROUP, LLC, )        Chapter 11
                                        )
15   dba FRE 355,                       )    Date:     September 3, 2020
                                        )    Time:    1:30 PM
16                     Debtor.          )    Place:   Telephone or Vide Conference
     __________________________________ )    Only
17   In re:                             )    Judge:   Honorable Stephen L. Johnson
                                        )
18                                      )
     MORA HOUSE, LLC,
                                        )
19                                      )
                       Debtor.          )
20
                                        )
21      OBJECTION OF THE UNITED STATES TRUSTEE AND RESERVATION OF
22
     RIGHTS WITH RESPECT TO THE DISCLOSURE STATEMENT TO THE DEBTORS’
        PROPOSED COMBINED PLAN OF REORGANIZATION AND DISCLOSURE
23                     STATEMENT DATED JULY 10, 2020
24
             Tracy Hope Davis, United States Trustee for Region 17 (“United States Trustee”), by and
25
     through her undersigned counsel, hereby files this objection (“Objection”) to the Disclosure
26
     Statement for Debtors’ Plan of Reorganization Dated July 10, 2020, ECF No. 65 (“Disclosure
27

28


     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628         1
     Case:
     Case:20-50628
           20-50628 Doc#
                    Doc#87
                         84 Filed:
                            Filed:08/27/20
                                   08/27/20 Entered:
                                            Entered:08/27/20
                                                     08/27/2022:46:53
                                                             10:58:03 Page 1032
                                                                      Page32 of
                                                                              of
                                         43
                                         11
 1   Statement”) filed by the above-captioned debtors (collectively, the “Debtors”), FRE 355
 2   Investment Group, LLC (“FRE 355 Investment Group”) and Mora House, LLC.
 3                                           I.      INTRODUCTION
 4           The United States Trustee objects to the approval of the Disclosure Statement because it
 5   does not meet the requirements of section 1125 of the Bankruptcy Code. Specifically, as further
 6   explained below, the Disclosure Statement: (1) lacks sufficient detail regarding the sale of the
 7   Properties (defined below) located in Los Altos, California; (2) fails to explain the tax and
 8   mortgage interest implications if the Properties are not sold within 6 months of the Effective Date;
 9   (3) lacks sufficient information regarding when the Paydown (defined below) is due to S&R,
10   Debtors’ primary secured creditor; (4) fails to explain what monies will be used to pay Chapter
11   11 administrative claims on the Effective Date if the Properties are not sold; (5) does not contain
12   adequate information regarding EPS Plumbing’s (“EPS”) claim; (6) does not contain adequate
13   information regarding the cramdown provision; (7) lacks information regarding the Debtors’
14   eligibility for a discharge; and (8) does not contain adequate information regarding United States
15   Trustee quarterly fees.
16           This is information that should be provided prior to the approval of the Disclosure
17   Statement so that creditors and parties-in-interest may understand the treatment of their claims
18   under the plan and whether to vote, or not to vote, for the plan. For these reasons, the United States
19   Trustee objects to approval of the Disclosure Statement, and, absent amendment to address the
20   objections raised herein, it should not be approved. The United States Trustee reserves her rights
21   to object to any amended plan or disclosure statement filed.
22           To the extent that the Debtors fail to address these deficiencies, the United States Trustee
23   reserves her rights to object to confirmation of the plan, and to object to any subsequently filed
24   amended plan or disclosure statement filed prior to the hearing.
25                                 II.     JURISDICTION AND STANDING
26           Under 28 U.S.C. § 586(a)(3), the United States Trustee is charged with supervising the
27   administration of cases and trustees “by, whenever the United States trustee considers it to be
28   appropriate” taking certain action. See 28 U.S.C. §§ 586(a)(3)(A)-(I). This duty is part of the

     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628              2
     Case:
     Case:20-50628
           20-50628 Doc#
                    Doc#87
                         84 Filed:
                            Filed:08/27/20
                                   08/27/20 Entered:
                                            Entered:08/27/20
                                                     08/27/2022:46:53
                                                             10:58:03 Page 2033
                                                                      Page33 of
                                                                              of
                                         43
                                         11
 1   United States Trustee’s responsibility to enforce the laws as written by Congress and interpreted
 2   by the courts. See United States Trustee v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.),
 3   33 F.3d 294, 295-96 (3d Cir. 1994). Under 11 U.S.C. § 307, the United States Trustee has standing
 4   to be heard and to object to the Plan and Disclosure Statement addressed herein. 11 U.S.C. § 307.
 5                   III.    BACKGROUND FACTS AND PROCEDURAL POSTURE
 6            A.     Summary of Facts
 7            The Debtors, FRE 355 Investment Group and Mora House, LLC filed voluntary petitions
 8   for relief under chapter 11 of the Bankruptcy Code on April 13, 2020 and April 14, 2020,
 9   respectively, and they self-designated as single asset real estate cases.1 ECF No. 1 and ECF No.
10   1 in Case No. 20-50631.2 On April 16, 2020, the Court entered an order authorizing the joint
11   administration of the Debtors. See ECF No. 13. Melvin Vaughn is the managing member and
12   sole owner of the Debtors. See ECF No. 65 at 6. By order dated June 25, 2020, the Court
13   authorized the retention of The Law Offices of Binder and Malter, to serve as counsel to the
14   Debtors. See ECF No. 20 and ECF No. 26 in Case No. 20-50631.
15           The Debtors’ section 341(a) meeting of creditors was held and concluded on May 5, 2020.
16   See Dockets generally. Due to a lack of interest, no official committee of unsecured creditors
17   has been appointed by the United States Trustee. Id.
18           According to its petition, the principal asset of FRE 355 Investment Group is a newly
19   constructed single family dwelling located at 10718 Mora Drive, Los Altos, California (“Mora
20   House”), valued at $14,999,999 and in an undeveloped parcel lot of approximately 1.47 acres
21   located immediately adjacent to the Mora House, Parcel No. 331-14-067 (the “Mora Lot”) valued
22   at $4,000,000. See ECF No. 26. The sole asset of Mora House, LLC is the Mora Lot. See ECF
23   No. 65 at 6.
24
     1
      The United States Trustee respectfully requests that the Court take judicial notice of the Debtor’s
25
     Petition, Schedules, Statement of Financial Affairs, and other documents filed therewith, and any
26
     amendments thereto which are in the Court’s file in this case pursuant to Fed. R. Evid. 201, as
     made applicable by Fed. R. Bankr. P. 9017. The information contained in these documents, signed
27   under penalty of perjury by Debtor, are admissions of the Debtor pursuant to Fed. R. Evid. 801(d).

28
     2
         “ECF No.” refers to the main bankruptcy docket for case number 20-50628 SLJ.


     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628             3
     Case:
     Case:20-50628
           20-50628 Doc#
                    Doc#87
                         84 Filed:
                            Filed:08/27/20
                                   08/27/20 Entered:
                                            Entered:08/27/20
                                                     08/27/2022:46:53
                                                             10:58:03 Page 3034
                                                                      Page34 of
                                                                              of
                                         43
                                         11
 1           Both the Mora House and the Mora Lot (collectively, the “Properties”) are encumbered by
 2   the secured debt of S&R. See ECF No. 65 at 6. FRE 355 Investment Group and S&R are parties
 3   to an Addendum to Promissory Note Loan #10536 dated December 11, 2018, which granted S&R
 4   an additional deed of trust collateralized by the Mora Lot and provides that “Lender shall release
 5   the real property interest in said property for a principal reduction of Five Hundred Thousand
 6   dollars ($500,000).” Id. at 7.
 7           On June 5, 2020 the Debtors filed an Application to Employ Phil Chen as Real Estate
 8   Broker and for Order Approving Listing Agreements for Sale of the Mora House and Mora Lot
 9   (the “Broker Retention Application”), which was approved by the Bankruptcy Court by order
10   dated June 16, 2020. See ECF Nos. 53, 58 and 59. According to the listing agreements attached
11   to the Broker Retention Application, the Mora House is currently being marketed at $14,999,999
12   while the Mora Lot has been listed for $4,000,000. See ECF No. 53 at Exhibits A and B. However,
13   if the Properties are sold together, the total purchase price is $17,500,000. See ECF No. 53 at
14   Exhibit C.
15         According to the FRE 355 Investment Group’s Schedules, the following debts are owed:
16                        a. Schedule D: Secured Claims                        $12,255,383.74
17                        b. Schedule E: Priority Unsecured Claims             $0.00
18                        c. Schedule F: Nonpriority Unsecured Claims $4,165,014.69
19   See ECF Nos. 26 and 68.
20         According to Mora House, LLC’s Schedules, the following debts are owed:
21                   a.     Schedule D:       Secured Claims                     $13,011,820.46
22                   b.     Schedule E:       Priority Unsecured Claims          $0.00
23                   b.     Schedule F:       Nonpriority Unsecured Claims $25,000.00
24   See Case No. 20-50631, ECF No. 22.
25           Platinum Loan Servicing, Inc. (“PLS”) as servicing agent for S&R, filed a Motion to
26   Dismiss Chapter 11 Cases on July 22, 2020, arguing among other things that the Debtors’ Plan
27   is patently infeasible and a sham delay tactic. See ECF No. 69 at 4. PLS also argues that “the
28   Debtors’ distribution analysis that results in $430,606 to pay unsecured creditors on a $19

     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628           4
     Case:
     Case:20-50628
           20-50628 Doc#
                    Doc#87
                         84 Filed:
                            Filed:08/27/20
                                   08/27/20 Entered:
                                            Entered:08/27/20
                                                     08/27/2022:46:53
                                                             10:58:03 Page 4035
                                                                      Page35 of
                                                                              of
                                         43
                                         11
 1   million sale is based on PLS receiving only $13 million at closing, however, the amount due
 2   PLS as of July 7, 2020 is $13,173,440.49 and increases by at least $136,000 monthly plus cost.”
 3   See ECF No. 69 at 5. The Debtors filed an Opposition to the Motion to Dismiss on August 5,
 4   2020, and the matter will be heard on September 29, 2020. See ECF Nos. 79 at 1 and 82. To
 5   date, PLS has not filed an objection to the Debtors’ Disclosure Statement. See Docket
 6   generally.
 7           B. Relevant Liquidating Plan Provisions3
 8           1.     Feasibility. The Disclosure Statement states that the Mora House and Mora Lot will
 9   sell for list prices, $14,999,000 and $4,000,000 respectively. See ECF No. 65 at 9. However,
10   according to the listing agreements attached to the Broker Employment Application there is a
11   possibility that the Properties will be sold together for $17,500,000. See ECF No. 53 at Exhibit C.
12           2. Cash at Closing. The Disclosure Statement indicates that the cash at closing will
13   be $6,275,000 and that the Chapter 11 Administrative Claims of $20,000 will be paid on the
14   Effective Date. See ECF No. 65 at 11. The Effective Date is defined in the Chapter 11 Plan of
15   Reorganization (the “Plan”) as the sixtieth day following the date of the entry of the order of
16   confirmation of the Plan if no notice of appeal from that order has been filed. See ECF No. 64 at
17   1. According to the latest monthly operating reports (“MORs”) filed on August 20, 2020, the
18   Debtors have negative $798.00 cash on hand, combined. See ECF No. 83 and ECF No. 34 in Case
19   No. 20-50631.
20           3. Marketing and Sale of Mora House and Mora Lot. The Disclosure Statement
21   states that the Debtors will advertise, show, market and sell the Properties and close sales thereof
22   in the Initial Marketing period, within 6 months of the Effective Date; however if the mortgage
23   lien holder, S&R receives a $500,000 principal paydown, the Debtors will have 6 more months to
24   close sales of the Properties within the Extended Marketing Period. See ECF No. 65 at 12.
25           4. Effective Date Distribution. The Disclosure Statement indicates that the Debtors will
26

27
     3
28    All undefined capitalized terms have the same definitions assigned to them under the Liquidating Plan, ECF No. 64
     at 1-2.

     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628                          5
     Case:
     Case:20-50628
           20-50628 Doc#
                    Doc#87
                         84 Filed:
                            Filed:08/27/20
                                   08/27/20 Entered:
                                            Entered:08/27/20
                                                     08/27/2022:46:53
                                                             10:58:03 Page 5036
                                                                      Page36 of
                                                                              of
                                         43
                                         11
 1   pay holders of allowed professional administrative expense claims in cash on the Effective Date.
 2   See ECF No. 65 at 13.
 3           5.    Class 2(c)- EPS Plumbing. The Disclosure Statement lists EPS Plumbing (“EPS”)
 4   holding a secured claim in the amount of $27,000. See ECF No. 65 at 4. The Debtors initially
 5   listed EPS holding a nonpriority unsecured creditor in the amount of $25,000, but later amended
 6   Schedule E/F and EPS is no longer listed as a creditor. See ECF No. 34 at 1 and ECF No. 68.
 7           6. Cramdown. The Disclosure Statement indicates that pursuant to section 1129(b) of
 8   the Bankruptcy Code, the Debtors reserve the right to seek confirmation of the Plan despite the
 9   rejection of the Plan by one or more classes of creditors. See ECF No. 65 at 17.
10           7. Reorganized Debtors. The Debtors indicate on page 12 that the Debtors will conduct
11   their business and operate from confirmation and through and after substantial consummation of
12   the Plan.
13           8. United States Trustee Quarterly Fees. The Debtors’ Plan states that “[f]ollowing
14   confirmation, Debtors will continue to pay quarterly fees to the United States Trustee to the extent,
15   and in the amounts, required by 28 U.S.C. § 1930(a)(6).” See ECF No. 64 at 3.
16                                            IV.     ARGUMENT
17       A. The Governing Law.
18           To satisfy the requirements of adequate information under 11 U.S.C. § 1125, a disclosure
19   statement “must contain the necessary financial information, data, and projections relevant to the
20   creditor’s decision to accept or reject the Chapter 11 plan.” In re Ferguson, 474 B.R. 466, 476
21   (Bankr. D.S.C. 2012); see also Harper v. Oversight Comm. (In re Conco, Inc.), 855 F.3d 703, 714
22   (6th Cir. 2017) (“While the Bankruptcy Code does not precisely define “adequate disclosure,” the
23   disclosure statement must contain enough information to comport with the purpose of requiring a
24   disclosure statement.”). The importance of full disclosure is clear since there is substantial reliance
25   placed upon the disclosure statement by the creditors and the court. Currithers v. FedEx Ground
26   Package Sys., Inc., 2012 U.S. Dist. LEXIS 13848, *11-12 (E.D. Mich. Feb. 6, 2012) (citing Oneida
27   Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1988)). Given this reliance,
28   the Debtor-in-Possession's obligation to provide sufficient data to satisfy the Code standard of

     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628               6
     Case:
     Case:20-50628
           20-50628 Doc#
                    Doc#87
                         84 Filed:
                            Filed:08/27/20
                                   08/27/20 Entered:
                                            Entered:08/27/20
                                                     08/27/2022:46:53
                                                             10:58:03 Page 6037
                                                                      Page37 of
                                                                              of
                                         43
                                         11
 1   “adequate information” is of substantial concern. Id. Adequate information is “a flexible concept
 2   that permits the degree of disclosure to be tailored to the particular situation.” Official Committee
 3   of Unsecured Creditors v. Michelson (In re Michelson), 141 B.R. 715, 718-19 (Bankr. E.D. Cal.
 4   1992). However, at an “irreducible minimum,” a disclosure statement must provide information
 5   about the plan and how its provisions will be affected. Id. What is adequate is a subjective
 6   determination to be made on a case-by-case basis. In re Brotby, 303 B.R. 177, 193 (9th Cir. B.A.P.
 7   9th Cir. 2003) (quoting In re Tex. Extrusion Corp., 844 F.2d 1142, 1157 (5th Cir. 1988).
 8
         B. The Disclosure Statement Fails to Provide Adequate Information as Required by
 9          Section 1125 of the Bankruptcy Code.
10               The Disclosure Statement fails to meet the requirements of Section 1125. Specifically,

11   it does not contain “adequate information,” in the following ways:

12       1. The Disclosure Statement Contains Inadequate Information Regarding the Sale of
13          the Properties.

14           On Page 6 of the Disclosure Statement, the Debtors indicated that the Properties have been
15   marketed concurrently. See ECF No. 65 at 6. However, on pages 9 and 10 of the Disclosure

16   Statement, the Debtors state that the Mora House and Mora Lot will sell for list prices, $14,999,000
     and $4,000,000, respectively. See ECF No. 65 at 9 and 10. According to the listing agreements
17
     attached to the Broker Retention Application there is a possibility that the Properties will be sold
18
     together for $17,500,000. See ECF No. 53 at Exhibit C. There is no discussion regarding the
19
     reasonable probability of success if the Properties are sold concurrently for $17,500,000 instead
20
     of separately for a total purchase price of $18,499,000.            The Debtors should provide this
21   information and explain how the plan provision regarding feasibility will be affected. See In re
22   Michelson, 141 B.R. 715, 718-19. Accordingly, the Disclosure Statement should be amended to
23   include this information.
24
         2. The Disclosure Statement Fails to Explain the Tax and Mortgage Interest
25          Implications if the Properties are Not Sold Within 6 months of the Effective Date.
26           On page 12 of the Disclosure Statement, the Debtors state they will advertise, show, market
27   and sell the Properties and close sales thereof in the Initial Marketing Period, within 6 months of
28   the Effective Date. See ECF No. 65 at 12. The Disclosure Statement does not explain what


     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628             7
     Case:
     Case:20-50628
           20-50628 Doc#
                    Doc#87
                         84 Filed:
                            Filed:08/27/20
                                   08/27/20 Entered:
                                            Entered:08/27/20
                                                     08/27/2022:46:53
                                                             10:58:03 Page 7038
                                                                      Page38 of
                                                                              of
                                         43
                                         11
 1   property taxes and interest mortgage payments will become due during this time or how they will
 2   be paid if the Properties are not sold within 6 months of the Effective Date. There is no discussion
 3   regarding the feasibility of the Plan when considering both the property taxes and mortgage interest
 4   increase if the Properties are not sold within 6 months of the Effective Date. The Debtors should
 5   provide this information and explain how the plan provision regarding feasibility will be affected.
 6   See In re Michelson, 141 B.R. 715, 718-19. Accordingly, the Disclosure Statement should be
 7   amended to include this information.
 8
         3. The Disclosure Statement Does Not State When the Paydown Will Be Paid to S&R.
 9
             On page 6 of the Disclosure Statement, the Debtors indicate that if S&R receives $500,000
10
     as a principal paydown (the “Paydown”) for the mortgage on the Properties, then the Debtors will
11
     have an additional 6 months to sell the Properties. See ECF No. 65 at 12. There is no discussion
12
     how the Paydown to S&R will affect the feasibility of the Plan. The Debtors should provide this
13
     information and explain how the plan provision regarding feasibility will be affected. See In re
14
     Michelson, 141 B.R. 715, 718-19. Consequently, the Disclosure Statement should be revised to
15
     include this information.
16
         4. The Disclosure Statement Fails to Explain What Monies Will be Used to Pay Chapter
17          11 Administrative Claims on the Effective Date if the Properties are Not Sold.
18           On page 13 of the Disclosure Statement, the Debtors indicate that the cash at closing will
19   be $6,275,000. See ECF No. 65 at 11. The Disclosure Statement also provides that the Chapter
20   11 Administrative Claims of $20,000 will be paid on the Effective Date. Id. As mentioned above,
21   the Effective Date is the sixtieth day following the date of the entry of the order of confirmation
22   of the Plan if no notice of appeal from that order has been filed. See ECF No. 64 at 1. Per a review
23   of the Debtors’ July 2020 MORs, the Debtors have negative $798.00 cash on hand, combined. See
24   ECF No. 83 and ECF No. 34 in Case No. 20-50631. The Debtors should explain how the
25   administrative expense claims will be paid on the Effective Date if the Properties are not sold by
26   the Effective Date considering the negative cash flow. See In re Michelson, 141 B.R. 715, 718-
27   19. Accordingly, the Disclosure Statement should be amended to provide information with respect
28


     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628            8
     Case:
     Case:20-50628
           20-50628 Doc#
                    Doc#87
                         84 Filed:
                            Filed:08/27/20
                                   08/27/20 Entered:
                                            Entered:08/27/20
                                                     08/27/2022:46:53
                                                             10:58:03 Page 8039
                                                                      Page39 of
                                                                              of
                                         43
                                         11
 1   to the reasonable probability that the administrative claims can in fact be paid on the Effective
 2   Date before any Disclosure Statement is approved.
 3
          5. The Disclosure Statement Does Not Contain Adequate Information Regarding the
 4           EPS Claim.
 5           The Debtors initially listed EPS holding a nonpriority unsecured creditor in the amount of

 6   $25,000, but later amended Schedule E/F and EPS is no longer listed as a creditor. See ECF No.

 7   34 at 1 and ECF No. 68. However, the Disclosure Statement indicates that EPS (Class 2C) holds

 8   a secured claim of $27,000, which will be paid six months after the Effective Date. See ECF No.

 9   65 at 4. Given the factual discrepancy and lack of information, it is unclear why EPS was listed

10   as a secured creditor in the Disclosure Statement. The Debtors never amended Schedule D to

11   include EPS. See Docket generally. Also, per a review of the docket, it does not appear that EPS

12   filed a proof of claim alleging to have a secured claim. Id. Accordingly, the Debtors should amend

13   their Disclosure Statement and explain this discrepancy.

14        6. The Disclosure Statement Does Not Contain Adequate Information Regarding the
15           Cram Down Provision.
             On page 17 of the Disclosure Statement, the Debtors reserve their right to seek
16
     confirmation of the Plan despite the rejection of the Plan by one or more classes of creditors
17
     without any additional information. See ECF No. 65 at 17. It is misleading to suggest to
18
     creditors that the Debtors may invoke 11 U.S.C. § 1129(b) without an explanation. If the
19
     invocation of “cram down” is intended, the Disclosure Statement should contain a brief summary
20
     of the operation of Section 1129(b) as it would affect the class in question, as well as a brief
21
     outline of the “fair and equitable” standard that would be applied should “cram down” be
22
     invoked. See In re One Times Square Assocs. Ltd. Partnership, 159 B.R. 695, 706-08 (Bankr.
23
     S.D.N.Y. 1993). Accordingly, the Disclosure Statement should be amended to include this
24
     information.
25
     //
26
     //
27
     //
28


     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628             9
     Case:
     Case:20-50628
           20-50628 Doc#
                    Doc#87
                         84 Filed:
                            Filed:08/27/20
                                   08/27/20 Entered:
                                            Entered:08/27/20
                                                     08/27/2022:46:53
                                                             10:58:03 Page 9040
                                                                      Page40 of
                                                                              of
                                         43
                                         11
 1       7. The Disclosure Statement Should Include a Provision that the Debtors Are Not
            Entitled to a Discharge.
 2
             Section 1141(d)(3) provides that the confirmation of a bankruptcy plan does not discharge
 3
     a bankruptcy debtor if: (A) the plan provides for the liquidation of all or substantially all of the
 4
     property of the bankruptcy estate; (B) the debtor does not engage in business after consummation
 5
     of the plan; and (C) the debtor would be denied a discharge under 11 U.S.C. § 727(a) if the case
 6
     were a case under chapter 7. See In re Western Asbestos Co., 313 B.R. 832, 853 (Bankr. N.D. Cal.
 7
     2003) (“A corporate chapter 11 debtor receives a discharge from all pre-petition debts unless the
 8
     plan provides for the liquidation of all or substantially all of the property of the debtor’s bankruptcy
 9
     estate and the debtor does not intend to engage in business after consummation of the plan.”).
10
             Here, the Debtors have proposed a Liquidating Plan. See ECF Nos. 64 and 65. The Debtors
11
     indicate on page 12 that they will conduct their business and operate from confirmation and
12
     through and after substantial consummation of the Plan. See ECF No. 65 at 12. The Disclosure
13
     Statement does not indicate that the Debtors intend to engage in business after consummation of
14
     the Plan. Id. Further, creditors should not bear the burden of determining what additional
15
     information/updates not disclosed in the Disclosure Statement are also a part of the Debtors’ plan.
16
     In re Ferguson, 474 B.R. 466, 476 (Bankr. D.S.C. 2012) (“A disclosure statement is more than
17
     merely a ministerial task that precedes a confirmation hearing that can be updated at any time.”).
18
     Absent further information, it does not appear the Debtors are entitled to a discharge. Accordingly,
19
     the Disclosure Statement should be amended to accurately reflect all the relevant provisions of the
20
     Debtors’ Plan (including the lack of discharge provision).
21
         8. The Disclosure Statement Does Not Contain Adequate Information Regarding United
22          States Trustee Quarterly Fees.
23           The United States Trustee is authorized by law to collect a mandatory quarterly fee from
24
     every debtor who files a chapter 11 bankruptcy case. See 28 U.S.C. § 1930(a)(6); see also
25
     Sanders v. United States Trustee (In re Sanders), No. CC-12-1398, 2013 WL 1490971 (B.A.P.
26
     9th Cir. April 11, 2013) (citing Tighe v. Celebrity Home Entm't, Inc. (In re Home Entm't, Inc.),
27
     210 F.3d 995, 998 (9th Cir. 2000) (noting that Congress specifically “extend[ed] quarterly fees
28


     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628               10
     Case: 20-50628        Doc# 87
                                84      Filed: 08/27/20 Entered: 08/27/20 22:46:53
                                                                          10:58:03                   041
                                                                                               Page 41
                                                                                                    10 of
                                                      11
                                                      43
 1   payable by Chapter 11 debtors to the U.S. Trustee into the post-confirmation period”)).
 2
     Additionally, the Debtors are required to pay any attendant interest in connection with any
 3
     delinquent quarterly fees. See 31 U.S.C. § 3717.
 4
             Here, the Debtors’ Plan states that “[f]ollowing confirmation, Debtors will continue to
 5
     pay quarterly fees to the United States Trustee to the extent, and in the amounts, required by 28
 6
     U.S.C. § 1930(a)(6).” See ECF No. 64 at 3. However, there is no discussion regarding the
 7
     Debtors’ requirement to pay any attendant interest in connection with any delinquent quarterly
 8
     fees. Accordingly, the Disclosure Statement should be amended to include this information.
 9
                                               V.      CONCLUSION
10
             For the foregoing reasons, the Disclosure Statement should not be approved until the
11
     Debtor files an amendment that clarifies and provides additional information as described above.
12
     See 11 U.S.C. § 1125. The United States Trustee reserves her right to object to any amendment(s)
13
     to the Disclosure statement for failure to meet the requirements of 11 U.S.C. § 1125 and the Federal
14
     Rules of Bankruptcy Procedure. The United States Trustee also reserves her right to object to
15
     confirmation of the Plan for failure to meet the requirements of 11 U.S.C. § 1129 and the Federal
16
     Rules of Bankruptcy Procedure, and to take any other appropriate action.
17

18
     Date: August 27, 2020
19                                                    TRACY HOPE DAVIS
                                                      United States Trustee, Region 17
20
                                                      /s/ Suhey Ramirez
21
                                                      SUHEY RAMIREZ
22                                                    Trial Attorney

23

24

25

26

27

28


     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628            11
     Case: 20-50628        Doc# 87
                                84      Filed: 08/27/20 Entered: 08/27/20 22:46:53
                                                                          10:58:03                  042
                                                                                              Page 42
                                                                                                   11 of
                                                      11
                                                      43
 1

 2                                    CERTIFICATE OF SERVICE

 3          I am employed in the County of Los Angeles, California. I am over the age of eighteen

 4   (18) years and not a party to the within entitled cause, my business address is 22287 Mulholland

 5   Hwy., # 318, Calabasas, CA 91302.

 6          On August 27, 2020 I served a true and correct copy of the following documents:

 7   OBJECTION TO DISCLSOURE STATEMENT; JOINDER IN UST OBJECTIONS;
     11 U.S.C. § 1111(b)(2) ELECTION
 8
     by effecting electronic delivery upon such persons that have agreed to accept service through the
 9
     Court’s CM/ECF electronic noticing system as follows:
10
     Bernard S. Greenfield on behalf of Creditor Richard Blanchard
11   bgreenfield@greenfieldlaw.com, ckaefer@greenfieldlaw.com
     Robert G. Harris on behalf of Debtor FRE 355 Investment Group, LLC
12
     rob@bindermalter.com
13   Lewis R. Landau on behalf of Creditor Platinum Loan Servicing, Inc.
     lew@landaunet.com
14   Michael W. Malter on behalf of Debtor FRE 355 Investment Group, LLC
     michael@bindermalter.com
15   Office of the U.S. Trustee / SJ
     USTPRegion17.SJ.ECF@usdoj.gov
16
     Suhey Ramirez on behalf of U.S. Trustee Office of the U.S. Trustee / SJ
17   suhey.ramirez@usdoj.gov, Patti.Vargas@UST.DOJ.GOV
     Julie H. Rome-Banks on behalf of Debtor FRE 355 Investment Group, LLC
18   julie@bindermalter.com
     Jennifer C. Wong on behalf of Creditor Wells Fargo Bank, N.A.
19   bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com
20
            I declare under penalty of perjury under the laws of the United States of America that the
21
     foregoing is true and correct.
22
            Executed this 27th day of August 2020 at Los Angeles, California.
23

24                                                       /s/ Lewis R. Landau
                                                         Lewis R. Landau
25

26

27

28

Case: 20-50628      Doc# 87     Filed: 08/27/20 Entered: 08/27/20 22:46:53                043
                                                                                    Page 43 of
                                              43-6-
